Citation Nr: 1324820	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  07-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to January 16, 2008.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to January 16, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This appeal arises before the Board of Veterans' Appeals (Board) from rating decision rendered in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The veteran testified before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is associated with the claims file.

In October 2011, the Board assigned initial 10 percent disability ratings for bilateral peripheral neuropathy of the lower extremities from December 2, 2005, to January 15, 2008, and assigned an initial 10 percent disability rating for paroxysmal supraventricular tachycardia from February 25, 2008, to June 1, 2009.  The Board also remanded the issues of entitlement to effective dates prior to December 2, 2005, for the grant of service connection for peripheral neuropathy of the lower extremities, and entitlement to initial compensable evaluations for bilateral adhesive capsulitis of the shoulders.

The Veteran appealed the denials of ratings in excess of 10 percent for bilateral peripheral neuropathy of the lower extremities from December 2, 2005, to January 15, 2008, to the United States Court of Appeals for Veterans Claims (the Court).  The Court in a February 2013 memorandum decision set aside the Board's denial of ratings in excess of 10 percent for bilateral peripheral neuropathy of the lower extremities from December 2, 2005, to January 15, 2008, and remanded the claims for further development.

In the February 2013 memorandum decision, the Court directed the Board to remand rather than refer back the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  In a February 2013 rating decision, the RO granted TDIU effective February 29, 2008.  The Veteran has not expressed disagreement with the effective date of the grant of TDIU.  Therefore, any matter regarding TDIU is not in appellate status, and the Court's directives in its memorandum decision regarding TDIU are no longer applicable.

The Board notes that VA has not issued a rating decision implementing the Board's decision assigning initial 10 percent disability ratings for bilateral peripheral neuropathy of the lower extremities from December 2, 2005, to January 16, 2008, and assigning an initial 10 percent disability rating for paroxysmal supraventricular tachycardia form February 25, 2008, to June 1, 2009.  These matters are referred to the Appeals Management Center for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For the period prior to January 16, 2008, the bilateral peripheral neuropathy of the lower extremities are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (paralysis of the sciatic nerve).  The Court held that the Board failed to address whether the Veteran's sensory symptoms, including the throbbing foot pain or neuralgia (found present at a November 2008 VA examination), are either a sensory involvement that would entitle the appellant to a higher evaluation under Diagnostic Code 8520 or whether the symptoms are a separate sensory involvement arising from the peripheral neuropathy, possibly evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8720 (neuralgia of the sciatic nerve).  The Court also held the Board failed to discuss the possibility that the claimant's sleep disturbance from the bilateral peripheral neuropathy should be a separately rated disability.  In light of the Court's decision, another VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a VA examination to determine the nature and extent of his bilateral peripheral neuropathy of the lower extremities from December 2, 2005, to January 15, 2008.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history and the nature and extent of any disability due to peripheral neuropathy of the lower extremities from December 2, 2005, to January 15, 2008.  

The examiner is requested to provide an opinion and findings as to whether there was neuritis or peripheral neuropathy in each lower extremity for the period from December 2, 2005, to January 15, 2008, and the examiner should indicate which nerve or nerves were affected by any neuralgia or paralysis.  The examiner should describe the severity of any paralysis during the period prior to January 2008 in terms of complete or incomplete, and in terms of mild, moderate, moderately severe, or severe.  The examiner should describe the severity of any neuralgia in terms of mild or moderate.

The examiner should describe all manifestations of sleep disturbance due to the peripheral neuropathy of the lower extremities from December 2, 2005, to January 15, 2008.
 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, the AMC must readjudicate the issues on appeal, to include consideration of whether the sleep disturbance should be separately rated.  The AMC should consider the claim under 38 C.F.R. § 3.321(b).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


